J-A10002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHERYL VISCOMI                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    NORTHEAST AUTO CENTER                      :   No. 2253 EDA 2019

                 Appeal from the Order Entered April 25, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 180500995

BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 07, 2020

        Cheryl Viscomi appeals pro se from the order that denied her petition to

open or strike the judgment of non pros entered against her after her repeated

failure to appear for court.1 We affirm.

        Ms. Viscomi commenced this civil action against Northeast Auto Center

by filing a complaint on May 11, 2018. Therein, she alleged various claims

against Northeast related to repair work for which she contracted in 2016.

Northeast filed an answer and new matter, to which Ms. Viscomi filed

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The order is dated April 18, 2019, was docketed on April 22, 2019, and was
noted on the docket as having been served in accordance with Pa.R.C.P.
236(b) on April 25, 2019. Accordingly, the date of the order for purposes of
this appeal is April 25, 2019. See Pa.R.A.P. 108(b) (“The date of entry of an
order in a matter subject to the Pennsylvania Rules of Civil Procedure shall be
the day on which the clerk makes the notation in the docket that notice of
entry of the order has been given as required by Pa.R.Civ.P. 236(b).”).
J-A10002-20


preliminary objections that were ultimately overruled.         The trial court

scheduled case management status conferences in August and September of

2018, for which Ms. Viscomi requested and received continuances. After she

failed to appear for a third scheduled conference, the trial court issued a rule

to show cause why a judgment of non pros should not be entered. When Ms.

Viscomi failed to appear for the hearing on the rule, the trial court issued an

order entering judgment of non pros against her. The judgment was entered

on the docket per the notation of service on February 8, 2019.

       On February 19, 2019, Ms. Viscomi filed a petition to open or strike the

judgment of non pros, wherein she sought relief under both Pa.R.C.P. 237.3

and Pa.R.C.P. 3051.2 Specifically, Ms. Viscomi contended that, because her

petition was filed within ten days of the entry of the judgment and her

complaint stated a meritorious cause of action, she was entitled to relief under

Rule 237.3(b). See Petition, 2/19/19, at unnumbered 3. Additionally, the

petition alleged that relief under Rule 3051(c)(3) was warranted because the

record does not support a finding that she failed to pursue her action with due

diligence, that she lacked a compelling reason for the delay, or that

Northeastern suffered actual prejudice from the delay. Id. at unnumbered 4.


____________________________________________


2Ms. Viscomi’s petition was not entered on the docket until March 12, 2019.
However, the docket entry specifies that the petition had been submitted by
Ms. Viscomi on February 19, 2019, but was “rejected in error by the clerk.”
Accordingly, the petition is deemed to have been filed on February 19, 2019.
See, e.g., Nagy v. Best Home Servs., Inc., 829 A.2d 1166, 1170 (Pa.Super.
2003) (“[A] document is filed when the Prothonotary receives it.”).

                                           -2-
J-A10002-20


       The trial court denied Ms. Viscomi’s petition by order of April 25, 2019.

Ms. Viscomi filed a notice of appeal on July 3, 2019, contending that she had

been unable to file the notice earlier due to a breakdown in court processes in

the form of an extensive court computer outage.3 Both Ms. Viscomi and the

trial court subsequently complied with Pa.R.A.P. 1925.4

       Ms. Viscomi presents the following questions for our consideration:

       I.     Did the trial court commit an error of law and or abuse its
              discretion by failing to consider [Ms. Viscomi’s] petition to
              strike/open pursuant to the provisions of Pa[.]R.C.P.
              237.3(b)[?]

       II.    Did the trial court commit an error of law and or abuse its
              discretion by failing to consider [Ms. Viscomi’s] petition to
              strike/open the judgment of non pros entered against her,
              pursuant to the provisions of Pa[.]R.C.P. 3051(c)(3)(i), (ii),
              and (iii)?

       III.   Did the trial court commit an error of law and or abuse its
              discretion by failing to grant [Ms. Viscomi’s] request for
              continuance?

Ms. Viscomi’s brief at 5 (unnecessary capitalization omitted).



____________________________________________


3 As neither the trial court nor Northeast disputes the accuracy of Ms. Viscomi’s
factual contentions concerning the breakdown in court processes, we accept
them as true and accept the appeal as timely filed nunc pro tunc. See, e.g.,
Raheem v. Univ. of the Arts, 872 A.2d 1232, 1234 (Pa.Super. 2005) (noting
that nunc pro tunc appeal is proper “where there was fraud or a breakdown in
the court’s operations”).

4 In our earlier dispositional memorandum, we overlooked Ms. Viscomi’s
production of a United States Postal Service Form 3817 to render her
statement timely filed on the date it was mailed pursuant to Pa.R.A.P.
1925(b)(1). Accordingly, we granted panel reconsideration and withdrew our
prior memorandum by order of September 17, 2020.

                                           -3-
J-A10002-20


      We begin with a review of the relevant legal principles. “The decision of

the trial court on a petition to strike or open judgment will not be disturbed

unless there is an error of law or a manifest abuse of discretion.”           RAIT

P’ship, LP v. E Pointe Properties I, Ltd., 957 A.2d 1275, 1277 (Pa.Super.

2008). “This means that the trial court’s decision will be overturned only if

reflects manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or

such lack of support as to be clearly erroneous.” Womer v. Hilliker, 908

A.2d 269, 279 (Pa. 2006).

      The opening of a judgment of non pros is addressed in two separate

Rules of Civil Procedure. The general rule is Pa.R.C.P. 3051, which provides

as follows:

      (a) Relief from a judgment of non pros shall be sought by petition.
      All grounds for relief, whether to strike off the judgment or to open
      it, must be asserted in a single petition.

      (b) Except as provided in subdivision (c), if the relief sought
      includes the opening of the judgment, the petition shall allege
      facts showing that

         (1) the petition is timely filed,

         (2) there is a reasonable explanation or legitimate excuse for
         the conduct that gave rise to the entry of judgment of non pros,
         and

         (3) there is a meritorious cause of action.

      (c) If the relief sought includes the opening of the judgment of
      non pros for inactivity, the petition shall allege facts showing that

         (1) the petition is timely filed,

         (2) there is a meritorious cause of action, and

                                       -4-
J-A10002-20



         (3) the record of the proceedings granting the judgment of non
         pros does not support a finding that the following requirements
         for entry of a judgment of non pros for inactivity have been
         satisfied:

            (i) there has been a lack of due diligence on the part of the
            plaintiff for failure to proceed with reasonable promptitude,

            (ii) the plaintiff has failed to show a compelling reason for
            the delay, and

            (iii) the delay has caused actual prejudice to the defendant.

Pa.R.C.P. 3051.

      In addition to this general rule, Rule 237.3 provides “special provisions

relating to relief from a judgment of non pros entered pursuant to Rule

1037(a).” Pa.R.C.P. 3051, Note. Rule 1037(a) states:

      If an action is not commenced by a complaint, the prothonotary,
      upon praecipe of the defendant, shall enter a rule upon the
      plaintiff to file a complaint. If a complaint is not filed within twenty
      days after service of the rule, the prothonotary, upon praecipe of
      the defendant, shall enter a judgment of non pros.

Pa.R.C.P. 1037(a).      Specifically, Rule 237.3 “supplies two of the three

requisites for opening such judgments by presupposing that a petition filed as

provided by the rule is timely and with reasonable explanation or legitimate

excuse for the inactivity or delay resulting in the entry of the judgment.”

Pa.R.C.P. 237.3, Note.

      In summary, Rule 3051 applies to relief from non pros generally, while

Rule 237.3 streamlines the analysis when the non pros was entered under




                                       -5-
J-A10002-20


Rule 1037(a) as a result of the dismissal of an action for failure of the plaintiff

to file a complaint in response to a rule to do so.

      With these principles in mind, we turn to Ms. Viscomi’s arguments. She

first contends that the trial court erred in failing to consider her petition to

open or strike the judgment of non pros under the provisions of Rule 237.3.

See Ms. Viscomi’s brief at 10-11.

      As noted in our recitation of the history of the case, the trial court

entered the judgment against Ms. Viscomi for her repeated failure to appear

for scheduled conferences. It did not enter the non pros judgment pursuant

to Rule 1035(a) for failure to file a complaint in response to a rule, as Ms,

Viscomi actually initiated the case by filing a complaint. Hence Rule 237.3 did

not apply to Ms. Viscomi’s petition to open or strike the judgment. See Kruis

v. McKenna, 790 A.2d 322, 327 (Pa.Super. 2001) (providing that Pa.R.C.P.

237.3 does not apply to the entry of a non pros judgment based upon failure

to appear at a pretrial conference and rule-returnable hearing). The first issue

is meritless.

      Next, Ms. Viscomi maintains that the trial court should have granted her

relief from the non pros judgment pursuant to Rule 3051. In particular, she

contends that the record from the February 5, 2019 hearing on the rule to

show cause, which she did not attend, does not support a finding that she had

been inactive or failed to prosecute her case with due diligence. Ms. Viscomi’s

brief at 11. Further, she argues that the transcript of the hearing does not


                                       -6-
J-A10002-20


evidence her failure to provide a compelling reason for the delay, or that the

defendant suffered actual prejudice. Id. at 11-12. Ms. Viscomi complains

that the transcript from the hearing on the rule to show cause “demonstrates

that absolutely nothing took place” and that “the trial court judge sua sponte,

immediately and without further argument, entered the judgment of non pros

[.]” Id. at 12.

      Ms. Viscomi fails to appreciate the nature of the February 5, 2019

hearing. The trial court had issued a rule that required her to show cause

why the judgment of non pros should not be entered based upon her repeated

failure to attend pretrial conferences, most recently without explanation.

Hence, when she did not appear to offer her reasons, the trial court had no

need to take any evidence or entertain argument.

      By its very terms, Rule 3051 had no relevance to the trial court’s

decision to enter the non pros judgment in the first instance, but only on its

ruling upon her petition to open or strike that judgment. In order to prevail

on her petition for relief from the judgment, Ms. Viscomi had to establish that

she had both a reasonable excuse for failing to appear and a meritorious cause

of action. See Kruis, supra at 327.

      The trial court indicated that it denied her petition because Ms. Viscomi

“failed to provide any explanation for her failure to attend three case

management conferences and the rule hearing.” Trial Court Opinion, 11/5/19,

at unnumbered 3. While Ms. Viscomi baldly asserts that the record does not


                                     -7-
J-A10002-20


support a finding that she failed to provide a compelling reason for the delay,

she does not direct our attention to any place in the certified record where she

offered such a reason, let alone legal argument to demonstrate that she had

a meritorious cause of action.

      The only explanation Ms. Viscomi references to explain any of her

absences is raised in connection with her third and final issue: that the trial

court erred in not granting her request for a continuance of the February 5,

2019 rule hearing. Ms. Viscomi’s argument is as follows:

      [Ms. Viscomi] faxed [a letter] to the trial court judge’s attention
      on the day prior to the Rule to Show Cause hearing on February
      5, 2019. In it, [Ms.] Viscomi explained to the trial court that she
      had just served jury duty approximately one week earlier. Her
      absence from her job as a teacher led numerous students and or
      co-workers, due to a “rumor mill,” to surmise that [Ms.] Viscomi
      had suffered some type of disciplinary action in connection to her
      job (i.e. a suspension). [Ms.] Viscomi had never been disciplined
      in any way by her employer and these allegations caused
      significant reputational harm. Again, this was all the result of
      [her] jury duty service, completed shortly before the hearing on
      February 5, 2019.

Ms. Viscomi’s brief at 13.    She then cites several cases emphasizing the

importance of jury service and its protected status. Id. at 13-14.

      Our review of the record reveals Ms. Viscomi’s argument to be utterly

devoid of merit. Initially, we observe that there is nothing in the record to

suggest that Ms. Viscomi made any effort to directly contact the trial court

prior to the December status conference. She just decided not to show up,

which is what prompted the trial court to issue its rule to show cause on

December 27, 2018, and schedule the rule hearing for February 5, 2019.

                                     -8-
J-A10002-20


Between December 29, 2018, when the rule was served on her, until the

afternoon of February 4, 2019, Ms. Viscomi filed no document, and made no

effort to contact the court to explain her absence from the prior conference or

to seek a continuance of the rule hearing. As discussed above, the trial court

thus entered the non pros judgment against her when she failed to appear at

the rule hearing without explanation.

      The only continuance request in the record is found in an attachment to

Ms. Viscomi’s petition to open or strike the non pros judgment. The petition

represents that Ms. Viscomi faxed a letter to the trial court the afternoon

before the rule hearing. Therein, she indicated that she had served on a jury

in the first half of December 2018, and produced documentary evidence in

support. See Petition, 2/19/19, at Exhibit A. Notably, the jury service did

not conflict with the December 2018 status conference in the instant case,

and Ms. Viscomi did not offer any other reason for her failure to appear at the

conference. She did, however, cite her December 2018 jury service as her

reason for requesting a continuance of the February 5, 2019 rule hearing.

Specifically, she indicated that when she returned to her job as a high school

teacher after serving on the jury, she learned that students had speculated

about the reason for her absence and suggested that Ms. Viscomi had been

suspended. Therefore, she indicated, she wished to delay the rule hearing “so

that another absence does not fall so close to my previous ones for jury duty.”

Id.


                                     -9-
J-A10002-20


       Thus, contrary to the representations in her brief, Ms. Viscomi’s jury

service was not one week prior to the rule hearing, but rather nearly two

months prior. Further, fear of what her students would think about a one-day

absence would not have constituted a compelling reason for the delay in the

proceedings or a basis to grant a continuance even if she had presented at

some point in the many weeks between the issuance of the rule and the

hearing, rather than in an inexplicably last-minute, ex parte facsimile request.

Moreover, failing to follow up with the court after hearing no response to her

request, and instead once again simply opting not to appear, was not a

reasonable course of action.5

       For all of these reasons, we hold that Ms. Viscomi is entitled to no relief

on her claims that the trial court erred in denying her petition for relief

pursuant to Rule 3051 or that it should have continued the February 5, 2019

hearing. See Kruis, supra at 327 (providing party seeking relief from non

pros entered following failure to appear must offer a reasonable excuse for

the absence and a meritorious cause of action); Corrado v. Thomas

Jefferson Univ. Hosp., 790 A.2d 1022, 1035 (Pa.Super. 2001) (“The trial

court is vested with broad discretion in the determination of whether a request




____________________________________________


5 If she had, she could have discovered that the trial court did not receive the
faxed February 4, 2019 letter.       See Trial Court Opinion, 11/5/19, at
unnumbered 3.

                                          - 10 -
J-A10002-20


for a continuance should be granted, and an appellate court should not disturb

such a decision unless an abuse of that discretion is apparent.”).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                                    - 11 -